Citation Nr: 0414887	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  03-21 696A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disability, to include tuberculosis of the lumbar spine.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
August 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in February 2003 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which found that new and material 
evidence had not been submitted to reopen the veteran's claim 
of entitlement to service connection for a low back 
condition.  

The Board notes that the February 2003 rating decision also 
found that new and material evidence had not been submitted 
to reopen a claim of entitlement to service connection for 
residuals of a laceration of the left hand and denied service 
connection for a tremor of the right hand.  In March 2003, 
the veteran's representative submitted a notice of 
disagreement in which he stated that, in regard to the 
veteran's right hand tremor, it manifested as a result of a 
lumbar fusion performed at the Ann Arbor, Michigan, VA 
Medical Center.  The representative indicated that this claim 
was to be pursued under 38 U.S.C. 351 (now 38 U.S.C.A. § 1151 
(West 2002)).  The RO did not accept this document as a 
notice of disagreement as to the issue of service connection 
for a right hand tremor as the February 2003 rating decision 
did not consider the claim under 38 U.S.C.A. § 1151.  As 
such, this issue is more appropriately viewed as a new claim.  
See Ephraim v. Brown, 82 F.3d 399, 401 (Fed. Cir. 1996); cf. 
Ashford v. Brown, 10 Vet. App. 120, 123; quoting Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991); citing McGraw v. 
Brown, 7 Vet. App. 138, 142 (1994); cf. Ephraim v. Brown, 82 
F.3d 399, 402 (Fed. Cir. 1996).  This issue is not 
inextricably intertwined with the current issue on appeal and 
is referred to the RO for appropriate action.  

The Board also observes that the issue as to whether new and 
material evidence had been submitted to reopen a claim of 
entitlement to service connection for residuals of a 
laceration of the left hand was revisited in an October 2003 
Decision Review Officer (DRO) decision.  That decision, in 
effect, reopened the veteran's claim and granted service 
connection for a laceration of the left hand with residual 
scar.  The record does not reflect that the veteran appealed 
with respect to the effective date or rating assigned.  As 
such, this issue is not on appeal before the Board.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claim decided herein.

2.  In an unappealed decision dated in December 1962, the RO 
denied entitlement to service connection for disabilities to 
include tuberculosis of the lumbar spine.

3.  Evidence added to the record since the prior final denial 
is cumulative and redundant of the evidence of record at the 
time of the RO's December 1962 denial and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 1962 RO decision that denied entitlement to 
service connection for tuberculosis of the lumbar spine is 
final.  38 U.S.C. § 4005(b) (1958); 38 C.F.R. §§ 3.104 (1956, 
Supp. 1962) [38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2003)].

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a low back 
disability, to include tuberculosis of the lumbar spine.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)), eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  The VCAA and its implementing 
regulations are applicable to the claim to reopen a claim of 
entitlement to service connection for a low back disability 
now before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).



A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  The Court cited to four requirements under 
38 U.S.C.A. § 5103(b), 38 C.F.R. § 3.159(b) and Quartuccio, 
supra: (1) notice of the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
notice of the information and evidence that VA will seek to 
provide; (3) notice of the information and evidence the 
claimant is expected to provide; and (4) a request to the 
claimant to provide VA with all relevant evidence and 
argument pertinent to the claim at issue.  Id. at 422.  

The Board observes that the claim in appellate status was 
filed in June 2002, after the enactment of the VCAA and that 
the RO's initial unfavorable decision was issued in February 
2003, after the veteran had been provided notice of the VCAA 
provisions in September 2002, in accordance with Pelegrini, 
supra.

Specifically, in September 2002, the veteran was sent a 
letter to the veteran explaining his role in the claims 
process and asking him to submit certain information.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information VA would 
be obtaining.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records or other records from Federal agencies, but that he 
was responsible for providing sufficient information to VA to 
identify the custodian of any records, and, to include a 
release form for VA to obtain any identified private records.  
The RO also indicated that it was still the veteran's 
responsibility to support his claim with appropriate 
evidence.  The RO specifically advised the veteran that 
evidence of a current disability and a nexus between such and 
service was necessary.  Furthermore, the veteran was informed 
that VA needed the following information from him:  
identification of any entity that had any relevant records, 
medical or lay evidence of a current back disability, 
evidence showing that his back disability began or worsened 
in service, and medical evidence relating his current back 
disability to service.  The letter also advised the veteran 
that identified treatment records from Drs. Zampani and Harb 
had been requested and that the RO had attempted to obtain 
treatment records from the Ann Arbor VA Medical Center, but 
there was no record of the veteran.  Thereafter, in 
December 2002, the veteran submitted treatment records from 
the Ann Arbor VA Hospital for August 1962 to October 1964.  
Since that time, no other communication from the veteran 
identifying or submitting additional evidence has been 
received.  

With respect to notice, the Board also notes that, in the 
February 2003 rating decision, the veteran was advised of the 
definition of new and material evidence and what constitutes 
such.  The veteran was also informed that the evidence he 
submitted was not new and material because it essentially 
duplicated evidence that was considered and was merely 
cumulative or redundant.  Additionally, the RO indicated that 
none of the other evidence available for its review offered 
evidence of a nexus between any currently diagnosed low back 
disability and military service.  The statement of the case 
issued in August 2003 included a recitation of the procedural 
history of the veteran's claim, the actions taken by the RO, 
the evidence received, the relevant laws and regulations, to 
include the definition of new and material evidence under 
38 C.F.R. § 3.156 as amended, and, VA's duties to assist 
under 38 C.F.R. § 3.159, with reference to the relevant VCAA 
cites in the United States Code.  

The veteran was afforded an additional opportunity to submit 
additional evidence and argument in support of his claim.  
Specifically, the veteran was given an opportunity to request 
a personal hearing in connection with this appeal, but he did 
not choose to do so.  As such, the Board concludes that the 
veteran has been afforded appropriate notice under the VCAA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

B.  Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  In regard to the issue on 
appeal, the veteran's service medical records, treatment 
records from the Ann Arbor VA Hospital from August 1962 to 
October 1964, medical records from Dr. Zampani dated April 
2001 to August 2002 and from Dr. Harb dated April 2001 to 
July 2002, and an October 2002 statement from the veteran's 
cousin have been obtained and associated with the claims 
file.  The Board notes that in the veteran's notice of 
disagreement, submitted by the veteran's representative, it 
is indicated that the veteran sought treatment for his back 
shortly after leaving active duty, but the veteran did not 
have records from this treatment, nor has he identified the 
custodian or location of these records.  Also, the veteran 
has not identified other outstanding records that he wants VA 
to obtain or that he feels are relevant to his claim.  

The duty to assist may also include providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4)(i).  The Board notes, however, that 
the VCAA and its implementing regulations include clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who attempts to reopen a previously denied claim.  
See 38 C.F.R. § 3.159(c)(1),(2) and (3).  Such assistance 
includes obtaining service records, records in the custody of 
a Federal agency, and private records adequately identified 
by the veteran, but, prior to reopening a claim, there is no 
duty to obtain a VA examination.  As the veteran's claim is 
not reopened herein, there is no obligation on the part of VA 
to provide a contemporary medical examination or opinion in 
connection with the veteran's appeal.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc) (observing that "the 
VCAA is a reason to remand many, many claims, but it is not 
an excuse to remand all claims."); Reyes v. Brown, 7 Vet. 
App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (both observing circumstances as to when a remand 
would not result in any significant benefit to the claimant); 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding 
that when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether he has been prejudiced thereby).  

Therefore, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations and the record is ready for 
appellate review.  

II.  Reopening the Claim

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  Where a veteran served for at least 90 days during a 
period of war or after December 31, 1946, and manifests 
active tuberculosis to a degree of 10 percent within three 
years from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

The veteran contends that he fell on active duty and injured 
his back.  He states that he self-medicated and then sought 
treatment shortly after leaving active duty.  He reports that 
he does not have records for treatment following service.  He 
now claims that he has a current low back disability, to 
include tuberculosis of the lumbar spine, directly related to 
his military service and warranting service connection. 

In a December 1962 rating decision, the RO denied service 
connection for tuberculosis of the lumbar spine.  The RO 
noted that tuberculosis of the bone, fifth lumbar vertebra, 
was currently diagnosed for the first time.  Although noting 
that the veteran complained of chest pain on one occasion 
during service, the RO also noted that no disease had been 
diagnosed.  Of record at the time of the RO's 1962 decision 
were the veteran's service medical records and an Ann Arbor 
VA Hospital record dated in October 1962 (documenting the 
veteran's treatment since August 1962).  A March 1955 service 
record shows that the veteran sought treatment for chest 
pains, but upon physical examination, no abnormalities were 
noted.  The veteran service medical records, to include the 
May 1956 separation examination, are negative for complaints, 
findings or diagnoses referable to the back.  The VA Hospital 
record reveals that in August 1962, the veteran was admitted 
with the chief complaint of pain in the suprapubic area, 
right hip, and low back.  It was noted that his symptoms 
began in May 1962 and since then, his main area of pain was 
in the lumbar area without radiation down the legs or up to 
the upper back.  The veteran's past history was noted to be 
essentially noncontributory.  The final diagnosis was 
tuberculosis of bone, fifth lumbar vertebra.  No mention of 
service or opinion as to etiology of the diagnosed disability 
was included in that report.

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2003).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a) (2003).  

The veteran was notified of the RO's December 1962 rating 
decision and of his appellate rights.  No further 
communication regarding a claim for service connection for a 
low back disability was received from the veteran until June 
2002.  Thus, the December 1962 decision became final.  38 
U.S.C. § 4005(b) (1958); 38 C.F.R. §§ 3.104 (1956, Supp. 
1962) [38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2003)]. 

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

The regulatory changes of the new and material evidence 
requirement of 38 C.F.R. § 3.156(a) in the VA regulations 
implementing the VCAA apply to claims to reopen received on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  As the veteran filed his claim to reopen in June 
2002, the definition of new and material evidence effective 
August 29, 2001, found at 38 C.F.R. § 3.156(a) (2003), 
applies in this case.  Such provides that, 

[n]ew evidence means existing evidence not 
previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by 
itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary 
to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last 
prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility 
of substantiating the claim.  

The evidence that must be considered in determining whether 
there is a basis for reopening this claim is evidence that 
has been added to the record since the final December 1962 RO 
decision.  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

Since the RO's final 1962 denial, the evidence added to the 
record consists of additional records from the Ann Arbor VA 
Hospital, dated between August 1962 and October 1964, and 
also dated in March 1964 and October 1968; VA examinations 
for pension purposes, medical records from Dr. Zampani, dated 
April 2001 to August 2002, and from Dr. Harb, dated April 
2001 to July 2002; and, an October 2002 statement from the 
veteran's cousin.

The additional records from the Ann Arbor VA Hospital 
continue to document the veteran's course of treatment for 
tuberculosis of the lumbar spine from August 1962 to October 
1964.  Specifically, the veteran underwent a posterior fusion 
of the spine from L4 through S1 with autogenous bone from the 
left iliac crest in December 1962.  The Board does not 
dispute that such records document problems with the 
veteran's back; however, none of these records suggest any 
relationship between the veteran's tuberculosis of the lumbar 
spine, or any other back disability, and his period of 
military service. 

The March 1964 VA examination notes the veteran's December 
1962 back fusion and also notes that he had vein thrombosis 
following it.  The examiner sets out that the edema was gone 
and that there were no residuals in the veteran's legs.  An 
X-ray of the lumbosacral spine showed that a fusion in that 
area had been performed, including L4-L5 and S1, and that the 
bone graft appeared to be firmly united.  Testing showed that 
the L4-L5 interspace was narrowed and that the inferior plate 
of the body of L4 was somewhat irregular in its outline.  The 
lumbar lordotic curve was straightened.  The impressions 
recorded included that the finding at the L4-L5 interspace 
resembled those seen in tubercular spondylitis.  Upon 
physical examination, there was no back muscle atrophy or 
spasm.  The veteran had normal flexion to eight inches of the 
floor.  He had limitation of motion in the lumbar area, but 
otherwise, lateral flexion and extension was normal.  The 
final diagnosis was tuberculosis of the lumbar spine, post-
fusion. 

The October 1968 VA examination again notes the veteran's 
lumbar fusion in December 1962 and includes note that the 
veteran had no trouble with his back.  There was no present 
X-ray evidence of active pulmonary or pleural disease.  An 
X-ray of the lumbosacral spine revealed impressions of: (1) 
the changes centering at the L4-5 level resembled those seen 
in tuberculous spondylitis; (2) a fusion had been performed 
in the lumbosacral region; and (3) that the lack of change 
indicated stability.  Upon physical examination of the low 
lumbar area, it was noted that there was no spasm or 
tenderness.  Forward bending was 180 degrees to 100 degrees 
with excellent overall spinal mobility and bilateral good 
straight leg raising.  The diagnosis was post-operative 
status fusion of the lumbar spine for tuberculosis, 
asymptomatic.  

Medical records from Dr. Zampani, dated April 2001 to August 
2002, and from Dr. Harb, dated April 2001 to July 2002, 
demonstrate that the veteran was treated for diabetes 
mellitus and prostate cancer.  These records are negative for 
complaints, findings, or diagnoses referable to the back. 

The veteran's cousin submitted a statement in October 2002 
indicating that in approximately 1963, the veteran was a 
patient at the Ann Arbor VA Medical Center.  

The medical evidence received since 1962 is new in that it 
was not previously of record.  In order for the evidence to 
be material, however, it must relate to an unestablished fact 
necessary to substantiate the claim and also offer a 
reasonable possibility of substantiating the veteran's claim 
of entitlement to service connection for a low back 
disability, to include tuberculosis of the lumbar spine.  
38 C.F.R. § 3.156(a).  

At the time of the RO's 1962 decision, the veteran had a 
current diagnosis of tuberculosis of the lumbar spine.  
Evidence received since that decision, to include the October 
1968 VA examination, reveals that the veteran's tuberculosis 
is asymptomatic and that he has no current diagnosis of 
tuberculosis of the spine.  Additionally, the Board notes 
that the competent evidence does not show that active 
tuberculosis was manifested during service or within three 
years subsequent to discharge from service.  In fact, the 
first symptoms were noted in May 1962 and treatment was not 
sought until August 1962, approximately six years after the 
veteran's discharge in August 1956.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  

The RO's December 1962 decision did not consider whether the 
veteran was entitled to service connection for a low back 
disability that was a result of an in-service back injury.  
However, at the time of that decision, the veteran's service 
medical records were part of the record and such did not 
indicate any complaints, findings, or diagnoses referable to 
the back.  Nevertheless, the Board finds that the veteran is 
competent to attest to having injured his back during 
service, despite the absence of such from his service medical 
records.  See 38 C.F.R. § 3.159(a)(2) (2003).  He is not, 
however, competent to establish either the existence of a 
current low back disability or the etiology of such.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  For such 
determinations, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As discussed 
above, the veteran has not submitted any medical evidence 
demonstrating that he has a current low back disability that 
is related to service.  

In sum, the competent evidence received since 1962 does not 
contain a medical opinion linking a low back disability, to 
include tuberculosis of the lumbar spine, to the veteran's 
military service.  Instead, the evidence of a nexus between 
active duty service and a low back disability is limited to 
the veteran's own statements.  This is not competent evidence 
since laypersons, such as the veteran, are not qualified to 
render an opinion concerning medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  In Hickson v. 
West, 11 Vet App (1998), the Court held that lay assertions 
of medical causation cannot suffice as new and material 
evidence to reopen a claim.

In the face of the above facts, there is no reasonable 
possibility that evidence received after the RO's 1962 
decision will substantiate the claim of entitlement for 
service connection for a low back disability, to include 
tuberculosis of the lumbar spine.  For these reasons, the 
Board finds that the evidence received subsequent to the RO's 
1962 decision is not new and material, and the requirements 
to reopen the claim of entitlement to service connection for 
a low back disability have not been met.  


ORDER

New and material evidence not having been received, the 
appeal to reopen a claim of entitlement to service connection 
for a low back disability, to include tuberculosis of the 
lumbar spine, is denied.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



